Per Curiam.
This is a suit by a guest against the driver (and wife of the owner) of an automobile for injuries received by the plaintiff while riding therein; the plaintiff being the mother of the defendant. The evidence discloses that the plaintiff and the defendant were riding on the front seat, and two small children of the defendant were riding in the back seat, of the car, which was traveling at the rate of about 25 miles an hour. A bottle of milk 'was on the floor of the car in the back, and just as the car left a bridge one of the children informed the defendant that the milk had turned over. The defendant looked back to see about the milk, and while she was so looking the car struck a telegraph pole beside the road, resulting in injuries to the plaintiff. The evidence discloses that the distance from the bridge, where the milk turned over, to the telegraph pole with which the car came in contact was approximately 140 feet, and that the time that the defendant’s head was turned backward “ could not have been over three seconds.” At the conclusion of the evidence for the plaintiff the defendant made a motion for a nonsuit, which was overruled, and on this ruling the defendant assigns error.
The plaintiff being an invited guest at the time of the injury, in order for her to recover it was necessary that she show gross negligence by the defendant, and the petition alleged that the defendant was guilty of such negligence. We do not think that the evidence adduced showed that the defendant was guilty of gross negligence; and therefore the court erred in overruling the motion *842for a nonsuit. The error just pointed out rendered the further proceedings in the case nugatory.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur. Guerry, J., dissents.